DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed and preliminary amendment filed on 09/06/2019, where the Applicant amended claims 9-14; added claims 15-20; and claims 1-20 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chilmulwar et al., (US 20170031581 A1) (hereinafter Chilmulwar) in view of Chaudhri et al., (US 20130007665 A1) (hereinafter Chaudhri).

Referring to claim 1, Chilmulwar teaches a method for operating an electronic device, the method comprising: 
displaying a plurality of icons for a plurality of applications on a screen (The examiner notes, a plurality of application icons are presented on a screen as shown in figure 3A); 
when a touch input for scaling up is detected via the screen (“an application icon (1001) is created for the Facebook application installed in the UE 100.  When the user accesses (1002) the Facebook icon in a pre-defined manner (in this example pinch-to-zoom input)”; ¶ [0050], fig. 3A), scaling up an icon of at least one of the plurality of applications (The examiner notes the application icon 1001 is significantly larger than the other application icons as shown in figure 3A) and displaying the scaled-up icon including a shortcut function menu on the screen (“the UI icons corresponding to various functionalities of Facebook are displayed (1004) in the application icon to the user”; ¶ [0050], fig. 3A); and 
when a…touch input on the shortcut function menu is detected (“the user selects (1003) the messenger icon”; ¶ [0050], fig. 3A), displaying a list related to the shortcut function menu (contact list; ¶ [0050], figs. 3A-B), 
wherein the shortcut function menu is an interface element for immediately executing a function of the at least one application (“the user is provided with   
Chilmulwar teaches a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a touch input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar does not explicitly teach that the touch input being a downward touch input.
Chaudhri teaches receiving a downward touch input to present a list (“responsive to a user dragging one or more fingers downwards from the top of display screen 600, a notification module can pull down notification center 602 towards the bottom of display screen 600”; ¶ [0078], fig. 6A).
Chilmulwar and Chaudhri are analogous art to the claimed invention because they are concerning with methods of interacting with GUI using gestures (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Chilmulwar and Chaudhri before them to substitute the downward drag gesture as taught by Chaudhri for the touch gesture of Chilmulwar.  Because both Chilmulwar and Chaudhri teach methods of presenting a listing in response to user’s gesture input, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of touch gesture input technology.  The motivation to substitute would have been to provide a more fluid user interaction.

Referring to claim 2, Chilmulwar teaches a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a touch input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar does not explicitly teach an upward touch input on the list is detected, hiding the list.
Chaudhri further teaches an upward touch input on the list is detected, hiding the list (“in order to remove notification center 602 from display screen 600, the user may need to drag notification center 602 up and off of display screen 600”; ¶ [0079], fig. 6A).

Referring to claim 9, Chilmulwar further teaches the method of claim 1, wherein the icon of the at least one application is determined on the basis of at least one of a touch input area (“an application icon (1001) is created for the Facebook application installed in the UE 100.  When the user accesses (1002) the Facebook icon in a pre-defined manner (in this example pinch-to-zoom input)”; ¶ [0050], fig. 3A) and a touch time associated with a touch input for scaling up, detected via the screen (The examiner notes, the pinch-to-zoom gesture is a multi-step gesture comprising at least touch down and spreading the two digits apart; therefore, the gesture inherently has a time associated with it, which includes at least time of touch down event, time when the two digits started to spread apart, and time when two digits stopped moving.)

Referring to claim 11, Chilmulwar further teaches the method of claim 1, wherein the touch input for scaling up includes a pinch zoom-in touch input (pinch-to-zoom input; ¶ [0050], fig. 3A).  
Chilmulwar teaches a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a touch input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar does not explicitly teach the downward touch input includes a flicking down touch input.
Chaudhri further teaches the downward touch input includes a flicking down touch input (“Turning first to FIG. 6A, responsive to a user dragging one or more fingers downwards from the top of display screen 600, a notification module can pull down notification center 602 towards the bottom of display screen 600”; ¶ [0071]).

Referring to claim 12, Chilmulwar teaches a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a touch input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar does not explicitly teach the upward touch input includes a flicking up touch input.
Chaudhri further teaches the upward touch input includes a flicking up touch input (“in order to remove notification center 602 from display screen 600, the user may need to drag notification center 602 up and off of display screen 600”; ¶ [0079]).

Regarding claims 5, 6, 15, 17, and 18, these claims recite the electronic device that performs the steps of the method of claims 1, 2, 9, 11, and 12; therefore, the same rationale of rejection is applicable.  Claim 5 being an electronic device claim that includes the additional limitations of display and at least one processor functionally connected to the display.  Chilmulwar further teaches such limitations (“The UE 100 can be any electronic device such as, but not limited to, a smartphone”; ¶ [0034], fig. 1.  The examiner notes, a smartphone inherently includes a display and a processor functionally connected to said display.)


Claims 3, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chilmulwar in view of Chaudhri as applied to claims 2 and 6 above, and further in view of Hisano et al., (US 20130135234 A1) (hereinafter Hisano).

Referring to claim 3, Chilmulwar in view of Chaudhri teach a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a downward drag input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar in view of Chaudhri do not explicitly teach a touch input for scaling down the screen is detected via the screen, displaying the plurality of icons including the icon of the at least one application on the screen.
a touch input for scaling down the screen is detected via the screen, displaying the plurality of icons including the icon of the at least one application on the screen (“At Step S21, the smartphone 1 displays the home screen 40 where 2 icons are arranged in 1 column.times.2 rows the same as that of Step S14 in FIG. 6 on the display 2A.  At Step S21, the user performs a pinch-in gesture in a direction to move the finger F1 and the finger F2 closer to each other.  The smartphone 1 detects a value of the operation in the pinch-in gesture performed by the user”; ¶ [0075], figs. 6-7; “At Step S22, the smartphone 1 enlarges the display area of the home screen 40 according to the value of the operation in the pinch-in gesture detected at Step S21.  At Step S22, the display area of the home screen 40 is enlarged more than that of Step S21, and the number of icons 50 is increased from 2 icons arranged in 1 column.times.2 rows at Step S21 to 20 icons arranged in 4 columns.times.5 rows.  At the same time, at Step S22, the display size of the icons 50 at Step S22 is reduced as compared with the display size of the icons 50 at Step S21”; ¶ [0076], figs. 6-7).
Chilmulwar, Chaudhri, and Hisano are analogous art to the claimed invention because they are concerning with methods of interacting with GUI using gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Chilmulwar in view of Chaudhri and Hisano before them to modify the user interface that displays UI icons corresponding to functionalities of an application of Chilmulwar in view of Chaudhri to incorporate the function of reducing size of application icon(s) in response to user gesture input taught by Hisano.  One of ordinary skill in the art would have combined the elements as 

Referring to claim 13, Chilmulwar in view of Chaudhri teach a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a downward drag input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar in view of Chaudhri do not explicitly teach the touch input for scaling down the screen includes a pinch zoom-out touch input.
Hisano further teaches the touch input for scaling down the screen includes a pinch zoom-out touch input (At Step S21, the smartphone 1 displays the home screen 40 where 2 icons are arranged in 1 column.times.2 rows the same as that of Step S14 in FIG. 6 on the display 2A.  At Step S21, the user performs a pinch-in gesture in a direction to move the finger F1 and the finger F2 closer to each other.  The 

Regarding claims 7 and 19, these claims recite the electronic device that performs the steps of the method of claims 3 and 13; therefore, the same rationale of rejection is applicable.


Claims 4, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chilmulwar in view of Chaudhri and Hisano as applied to claims 3 and 7 above, and further in view of Kim et al., (US 20140096083 A1) (hereinafter Kim).

Referring to claim 4, Chilmulwar in view of Chaudhri and Hisano teach a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, in response to receiving a downward drag input on one of the UI icons, presenting a list of contacts, and in response to receiving a pinch-in gesture, reduce the application icon size.  However, Chilmulwar in view of Chaudhri and Hisano do not explicitly teach a leftward or rightward touch input on one of the plurality of icons is detected, changing the one icon to a shortcut icon associated with the icon and displaying the shortcut icon.
Kim teaches a leftward or rightward touch input on one of the plurality of icons is detected, changing the one icon to a shortcut icon associated with the icon and displaying the shortcut icon (“when the page is switched or scrolled horizontally and the vertical touch is detected, the electronic device 100 can change the displayed application icon on the folder icon.  For example, when the page is switched or scrolled horizontally and the downward drag 701 is detected as shown in FIG. 7, the electronic device 100 can change the displayed application icon 703 on the folder icon with the application icon 705”; ¶ [0072], figs. 4 and 7).
Chilmulwar, Chaudhri, Hisano, and Kim are analogous art to the claimed invention because they are concerning with methods of interacting with GUI using gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Chilmulwar in view of Chaudhri, Hisano, and Kim before them to modify the user interface that displays UI icons corresponding to functionalities of an application of Chilmulwar in view of Chaudhri and Hisano to incorporate the function of switching to another application in response to user’s drag input taught by Kim.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Kim (¶ [0064]-[0072], figs. 3, 4, and 7), because the use of the function of switching to another application in response to user’s drag input does not depend on the functionality of the user interface that displays UI icons corresponding to functionalities of an application.  That is the use of the function of switching to another application in response to user’s drag input performs the same function independent on which device it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to reduce on screen clutter by 

Referring to claim 14, Chilmulwar in view of Chaudhri and Hisano teach a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, in response to receiving a downward drag input on one of the UI icons, presenting a list of contacts, and in response to receiving a pinch-in gesture, reduce the application icon size.  However, Chilmulwar in view of Chaudhri and Hisano do not explicitly teach the leftward or rightward touch input includes a flicking left or flicking right touch input.
Kim further teaches the leftward or rightward touch input includes a flicking left or flicking right touch input (when the page is switched or scrolled horizontally and the vertical touch is detected, the electronic device 100 can change the displayed application icon on the folder icon.  For example, when the page is switched or scrolled horizontally and the downward drag 701 is detected as shown in FIG. 7, the electronic device 100 can change the displayed application icon 703 on the folder icon with the application icon 705”; ¶ [0072], figs. 4 and 7).

Regarding claims 8 and 20, these claims recite the electronic device that performs the steps of the method of claims 4 and 14; therefore, the same rationale of rejection is applicable.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chilmulwar in view of Chaudhri as applied to claims 1 and 5 above, and further in view of Shirzadi et a., (US 20140282214 A1) (hereinafter Shirzadi).

Referring to claim 10, Chilmulwar in view of Chaudhri teach a method of displaying a plurality of application icons, in response to receiving a pinch-to-zoom input, enlarging an application icon and UI icons corresponding to functionalities of the application, and in response to receiving a downward drag input on one of the UI icons, presenting a list of contacts.  However, Chilmulwar in view of Chaudhri do not explicitly teach the at least one application includes a call application, and the shortcut function menu is determined on the basis of at least one of contact information that is recently used and contact information that is frequently used.
Shirzadi teaches the at least one application includes a call application (phone icon; ¶ [0081], figs. 33-36), and the shortcut function menu is determined on the basis of at least one of contact information that is recently used and contact information that is frequently used (“As the gesture moves along its path 3302 to a second location 3402, the first application information may be reduced such as described above.  The second application information may cover or replace the first application information, such as shown in FIG. 34, FIG. 35, and FIG. 36…The second application information, such as a contact list 3408 and recent calls list 3310 may be gradually shifted or scrolled onto or off (of) the display 118 along with the movement of the gesture”; ¶ [0082], figs. 33-36).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Chilmulwar in view of Chaudhri and Shirzadi before them to substitute the phone application as taught by Shirzadi for the Facebook application of Chilmulwar in view of Chaudhri.  Because both Chilmulwar in view of Chaudhri and Shirzadi teach methods of presenting a listing in response to user’s gesture input, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of touch gesture input technology.  The motivation to substitute would have been to provide quick access to other functionalities for various application types thus improving the user experience.

Regarding claim 16, the instant claim recites the electronic device that performs the steps of the method of claim 10; therefore, the same rationale of rejection is applicable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160259528 (Foss) – discloses a method of invoking a quick-action menu in response to receiving a user gesture greater than an intensity threshold.

US 20160004416 (Kim) – discloses a way of enlarging size of an icon of a plurality of icons according to user’s gesture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142